RENDERED: MARCH 25, 2021
                                                         TO BE PUBLISHED


               Supreme Court of Kentucky
                               2020-SC-0132-WC

NATHANIEL EDWARD MAYSEY                                                 APPELLANT


                ON APPEAL FROM COURT OF APPEALS
V.                      NO. 2018-CA-1121
           WORKERS’ COMPENSATION BOARD NO. WC-16-81368


EXPRESS SERVICES, INC;                                                  APPELLEES
HONORABLE W. GREG HARVEY,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS’ COMPENSATION BOARD



               OPINION OF THE COURT BY JUSTICE HUGHES

                                  AFFIRMING

      Kentucky Revised Statute (KRS) 342.165(1) provides for a 30%

enhancement of workers’ compensation benefits if an accident is caused in any

degree by workplace safety violations committed by the employer. Appellant

Nathaniel Edward Maysey sustained a serious work-related injury on June 6,

2016 while employed by Express Services, Inc., a temporary staffing company.

Express Services placed Maysey at Magna-Tech Manufacturing, LLC where he

worked for five days operating machinery before being involved in an accident

that resulted in the amputation of his left arm above the elbow. Maysey settled

with Express Services prior to the final adjudication of his workers’

compensation claim. The sole remaining issue before the Administrative Law

Judge (ALJ) and now before this Court is whether Maysey is entitled to a 30%
enhancement of benefits from his employer, Express Services, as a result of

workplace safety violations. The ALJ denied the enhancement and the Board

and the Court of Appeals affirmed. For the reasons discussed below, we affirm

the Court of Appeals, albeit with the reluctance expressed by the ALJ and

echoed by the Board and appellate court. As currently written, the safety-

violation benefit enhancement in Kentucky’s workers’ compensation statute

does not apply to a temporary staffing company employee except in extremely

limited circumstances, leaving a temporary employee without the same

entitlement to enhanced benefits as an injured employee of the host company.

                    FACTS AND PROCEDURAL HISTORY

      Shortly after graduating from high school, Nathaniel Maysey obtained

employment with Express Services and was placed at Magna-Tech, a

manufacturing facility in Glasgow, Kentucky that performs impregnation of

casted automobile parts. His first day of work at Magna-Tech was June 1,

2016. On his sixth day at the facility, Maysey was assigned to Line 46. This

assignment involved operating multiple machines simultaneously from a

catwalk. Upon completion of the process using one machine, the employee

moved a basket of parts with a hoist to the next machine. Maysey was injured

on June 6, 2016, his first day working on Line 46.

      The first machine on Line 46 was a dip tank. A bucket of parts was

lowered into the dip tank and then lifted out with a hook and placed in the next

machine, the centrifuge. Once in the centrifuge, the bucket rotated clockwise

then counter clockwise before completing the cycle. The employee was then

                                       2
required to reach his hand into the machine and attach a hoist hook to the

bucket, then use the hoist hook and chain to lift the basket of parts and move

it to the next machine.

      Maysey received minimal training (approximately one hour) and was left

on his own to feed buckets of parts through the six machines from his location

on the catwalk. He was performing this function and believed the centrifuge

had completed both cycles, so he reached in to connect the hoist hook to the

basket when the machine started up again. Both the chain and the cable

connected to the hook wrapped around his left arm and began to twist.

Maysey was concerned that the machine was going to pull him in, so he leaned

back. When he pulled away from the machine, his arm tore from his body just

above the left elbow. According to Maysey, the centrifuge did not have a light

that came on to indicate when the machine had completed both cycles. It also

did not have an emergency stop that was accessible.

      After the accident, Maysey was flown to the University of Louisville

Hospital where he spent more than a month and underwent nine surgeries to

re-attach his left arm. Maysey currently has limited use of his left arm and, as

he demonstrated to the ALJ, is unable to grip or pick up objects with his

fingers. He also has a tingling sensation from his fingertips up to where his

arm was detached.

      Maysey filed a claim for benefits and a safety violation complaint on May

19, 2017. The ALJ conducted a final hearing on November 21, 2017 and on

January 12, 2018 the parties informed the ALJ that they had settled all issues

                                       3
except the alleged safety-violation enhancement. The sole issue before the ALJ

was whether Maysey’s benefits should be enhanced pursuant to KRS

342.165(1), the safety penalty statute which imposes a 30% enhancement of

benefits for accidents caused by the intentional failure of an employer to

comply with a statute or regulation relative to installation or maintenance of

safety appliances.

      Several witnesses provided deposition testimony, including Maysey;

Kentucky Occupational Safety and Health Administration (OSHA) inspectors;

Magna-Tech’s Operations Manager; and Express Services’ Safety and

Operations Manager. One witness, Charles Morley, is an OSHA safety

compliance officer who routinely performs safety inspections throughout the

Commonwealth. After the accident Morley conducted a walk-through of the

area, interviewed employees, and took photographs. Morley learned that the

top that covers the centrifuge was always open during operation, thereby

allowing employees, including Maysey, to reach into the centrifuge’s point of

operation while the machine was still operating. He also learned that the

emergency stop on the railing in front of the centrifuge was inoperable.

      Employees informed Morley that the centrifuge top was left open because

the indicator lights, which notified employees that the centrifuge had

completed its cycle, did not always function properly. By leaving the top open

employees could visually determine if the centrifuge had stopped spinning.

Morley asked that the machine be operated for him and Magna-Tech refused

the request.

                                        4
      Morley’s investigation included contacting Godfrey and Wing, the

manufacturer of the centrifuge. The manufacturer informed him that the

centrifuge was not designed to operate unless the top was closed. Additionally,

the centrifuge was designed and manufactured such that the top could not be

opened unless the centrifuge’s two cycles had come to a complete stop. This

was specifically done to prevent injury and effectuated by computer software

called logic control, which tells the machine when to move and when to stop.

Morley was informed by the manufacturer that for the machine to operate with

the top open, the computer program would have to be intentionally bypassed.

      In the course of his investigation, Morley discovered that Maysey received

minimal training with another employee who had only been on the job three

months. When he was injured it was his first time operating the hoist on his

own and his trainer had to leave him to attend another machine, resulting in

Maysey being alone on the catwalk when the accident occurred. Morley

learned that other Magna-Tech employees were aware of the centrifuge’s

malfunctioning and concerned about its safety prior to Maysey’s injury, but

none of these concerns were reported to Magna-Tech or Express Services.

Ultimately, Magna-Tech was cited for two safety violations, violation of the safe

workplace provision in KRS 338.031(1)(a) and also the machine guarding

provision in 29 Code of Federal Regulations (C.F.R.) § 1910.212(a)(1).

      At his deposition Maysey stated that, to his knowledge, only Magna-Tech

and Nemak, another manufacturer that conducted its own operations onsite,




                                        5
were aware of the alleged problems with the machines on Line 46.1 He did not

believe Express Services was made aware of the problem. He also testified that

he never spoke with anyone at Express Services after his first day of work at

Magna-Tech.

      Mary Card, the Safety and Operations Manager for Express Services,

testified by deposition on July 20, 2017. She had been employed with Express

Services since 2012 and became the Safety Coordinator in 2015. In 2017 she

became the Safety and Operations Manager. Most of her training was on-the-

job training and her safety and OSHA training was done online.

      Card testified that when Express Services hires an individual for a

temporary job it provides safety training in the form of a video. The video

covers proper attire and personal protective equipment to be worn when

working around machinery and chemicals. They also give employees a generic

safety assessment test which is not job specific. She indicated that safety

training at Express Services is generic due to the wide variety of client

employers with which they contract. Express Services also asks its employees

to notify Express Services of any safety concerns. According to Card, Maysey

did not report any safety concerns prior to the accident.

      Based on the testimony, substantial evidence existed that Line 46

presented multiple hazards to Maysey, including lack of adequate guarding on




      Nemak is another company that engaged in the casting of aluminum
      1

automobile parts at the Glasgow facility. Nemak owned the premises. Nemak and
Magna-Tech maintained a common work area for their employees.

                                        6
the centrifuge, intentional disabling of safety protocols in the machine’s

software, problems with the indicator lights, lack of an accessible emergency

stop, and insufficient training. Maysey argued that his benefits should be

enhanced for the following reasons: (1) Express Services failed to inspect Line

46 prior to his June 6, 2016 injury; (2) Express Services failed to identify the

need for point of operation guarding on the centrifuge; (3) Express Services

failed to review the safety audit and risk assessment for Line 46 conducted by

Magna-Tech’s parent corporation, Henkel Corporation, nine months prior to his

injury; and (4) Express Services violated KRS 338.031, the safe place to work

statute, because it failed to verify that Magna-Tech was free from recognized

hazards prior to placing Maysey at the manufacturing facility.

      While the ALJ agreed that the evidence supported Maysey’s first three

arguments, he concluded that Express Services did not have first-hand

knowledge of the centrifuge machine, its lack of guarding or the fact that its

programming had allegedly been bypassed and posed danger to employees. As

noted, Maysey himself testified that he did not believe Express Services knew of

any issues with Line 46 prior to his injury.

      In denying enhanced benefits, the ALJ concluded that it was not clear

that Express Services had the technical expertise to identify the hazards on

Line 46 or that it intentionally failed to inspect the premises. The ALJ relied on

Jones v. Aerotek Staffing, 303 S.W.3d 488 (Ky. App. 2010), which requires the

ALJ to find knowledge, approval, direction or acquiescence on the part of the

temporary staffing company with regard to the condition that caused the

                                        7
workplace injury in order for enhanced benefits to be awarded. The ALJ found

insufficient evidence that Express Services violated KRS 338.031, the general

duty statute that requires employers to furnish a safe workplace free from

recognized hazards. In the absence of any “intentional failure” by Express

Services as required by KRS 342.165(1), the ALJ concluded no enhancement of

benefits was authorized.

      Maysey appealed to the Workers’ Compensation Board, which affirmed

the ALJ’s Opinion and Order. The Board agreed with the ALJ’s determination

that Express Services did not intentionally violate the general duty statute,

KRS 338.031, as interpreted in a temporary staffing context by the Court of

Appeals in Jones. While the Board was similarly sympathetic to Maysey, it

determined that substantial evidence supported the ALJ’s conclusion and no

contrary result was compelled.

      The Court of Appeals relied on Ernest Simpson Construction Co. v. Conn,

625 S.W.2d 850 (Ky. 1981) and Jones, 303 S.W.3d at 488, in agreeing with the

Board and the ALJ that no statutory penalty can be imposed on Express

Services. The Court of Appeals observed that a temporary service agency can

generally escape enhanced liability no matter how egregious the safety

violation, essentially eviscerating the deterrent purposes of KRS 342.165(1).

Noting this “hiatus in the law,” Conn, 625 S.W.2d at 851, the Court of Appeals

reluctantly affirmed the Board.




                                        8
                                    ANALYSIS

      The sole issue before us is whether Express Services is liable for the 30%

enhancement of benefits pursuant to KRS 342.165 because of the safety

violations of the host employer, Magna-Tech. Maysey’s burden on appeal is to

“show that the ALJ misapplied the law or that the evidence in [his] favor was so

overwhelming that it compelled a favorable finding.” Gray v. Trimmaster, 173

S.W.3d 236, 241 (Ky. 2005). Because the issue raised by Maysey is an issue of

law, we review this matter de novo. Parker v. Webster Co. Coal, LLC, 529

S.W.3d 759, 765 (Ky. 2017).

      KRS 342.165(1), the safety penalty statute, states:

      If an accident is caused in any degree by the intentional failure of
      the employer to comply with any specific statute or lawful
      administrative regulation made thereunder, communicated to the
      employer and relative to installation or maintenance of safety
      appliances or methods, the compensation for which the employer
      would otherwise have been liable under this chapter shall be
      increased thirty percent (30%) in the amount of each payment . . . .

This Court has held that the purpose of the statute is “to penalize those

employers who intentionally fail to comply with safety regulations,” Conn, 625

S.W.2d at 851, and “to promote workplace safety by encouraging workers and

employers to follow safety rules and regulations.” Apex Mining v. Blankenship,

918 S.W.2d 225, 228 (Ky. 1996).

      Maysey argues that the injuries he sustained arose from violations of

KRS 338.031 and 29 C.F.R. § 1910.212. KRS 338.031(1)(a), the safe place to

work statute, provides that “[e]ach employer . . . [s]hall furnish to each of his

employees employment and a place of employment which are free from

                                         9
recognized hazards that are causing or are likely to cause death or serious

physical harm to his employees.” The cited federal regulation, 29 C.F.R. §

1910.212, requires an employer to provide point of operation guarding for any

employee required to enter a limb or any portion of their person into the point

of operation of a machine. The Line 46 centrifuge operators at Magna-Tech

were required to enter their arm and hand into the point of operation to attach

a hook and chain to a large basket of parts, rendering it obvious that the point

of operation was unguarded.

      As for a temporary staffing company, KRS 342.615(5) states that “[a]

temporary help service shall be deemed the employer of a temporary worker

and shall be subject to the provisions of this chapter.” The parties do not

dispute that Express Services, not Magna-Tech, was Maysey’s employer. While

we agree with Maysey that the legislature did not expressly exempt temporary

employers from complying with KRS 338.031 and furnishing a safe place to

work, to impose the enhancement penalty under KRS 342.165(1) Maysey was

required to prove that Express Services, not Magna-Tech, intentionally failed

“to comply with [a] specific statute or lawful administrative regulation made

thereunder.” The intent element is simply not present here.

      In analyzing this case, the ALJ, Board and Court of Appeals all relied on

Jones, 303 S.W.3d at 488, an analogous case authored by then Judge, now

Justice, Keller. In that case, Jones was employed by Aerotek Staffing, a

temporary employment agency, and was placed at MISA as a laser cutter

operator. Id. at 489. After being caught in the laser cutter machine, Jones

                                       10
suffered significant injuries to his ribs, chest, lungs, liver, and head. Id.

Aerotek paid income and medical benefits to Jones, but when he sought the

statutory enhancement the parties made competing claims that Jones’s

injuries were the result of safety violations, i.e., Aerotek claimed Jones’s own

conduct contributed to his injuries. Id. The ALJ concluded that the safety

violation with respect to the laser cutter was committed by MISA, not Aerotek,

and that no facts existed which would render Aerotek liable for enhanced

benefits. Id. at 490.

      On appeal, Jones argued that Aerotek was liable for enhanced benefits

because it failed to provide a safe workplace pursuant to KRS 338.031. Id. at

491. Given that Aerotek was Jones’s employer, the Court of Appeals held that

he was required to show that Aerotek, not MISA, intentionally failed to comply

with a “specific statute or lawful administrative regulation made

thereunder . . . .” Id. (quoting KRS 342.165(1)). Jones provided

uncontroverted proof that MISA, as host employer, intentionally violated its

duty to provide a safe workplace but failed to produce any evidence that

Aerotek participated in the safety violations or even knew of them. Id. With

these facts, the Court of Appeals concluded that the ALJ and Board correctly

denied Jones’s claim for enhanced benefits. Id.

      The Court of Appeals noted Jones’s argument that Aerotek, like any

employer, had a duty to provide a safe workplace. Id. But the Court of Appeals

declined to extend the duty of temporary employment agencies as far as Jones

requested:

                                         11
      Taking Jones’s argument to its logical conclusion, Aerotek would
      be required to be familiar with all of the equipment in the facilities
      where it places employees, all of the federal and state regulations
      regarding that equipment, and all other federal and state safety
      regulations related to a particular facility or industry.
      Furthermore, Aerotek would be required to perform an initial
      inspection prior to placing employees in a facility and to perform
      ongoing inspections thereafter to assure itself that no safety
      violations had occurred or were occurring.

Id. The Court of Appeals agreed with the Board that no such duties existed for

Aerotek and that “to establish that a temporary employment agency

intentionally violated a safety statute or regulation, an employee must show

that the agency had knowledge of, approved of, directed, or acquiesced in its

client’s actions.” Id. Given the language of KRS 342.165(1), we find this

analysis persuasive.

      The facts in this case are virtually identical to Jones. Like the claimant

in Jones, Maysey was employed by a temporary employment agency, was

placed with a client employer as a machine operator, sustained significant

injuries while performing his job duties, alleged that the machine he operated

was unsafe, and alleged that safety issues with the machine, which he claimed

were known or could have been known by Express Services at the time of his

injury, caused or contributed to his injury. Because Express Services was

Maysey’s employer, Maysey was required to prove that Express Services

intentionally failed to comply with a relevant safety statute or regulation.

After review of the record, we agree with the ALJ, Board and Court of Appeals

that Maysey failed to meet this burden.




                                        12
      Several obvious safety violations indisputably existed at the Magna-Tech

facility, such as the inoperable indicator light, the lack of an accessible

emergency stop and no point of operation guarding. Maysey argues that these

obvious hazards should have been recognized by a trained safety and

operations employee like Card. But even though Card was employed at

Express Services in safety-related roles since 2015, she testified that she

received generic safety training and that no one at Express Services has

experience or training regarding Magna-Tech machinery. She stated that

Express Services relies on the expertise of their clients (the host employers)

when it comes to technical issues such as machine operation, repair and

maintenance.

      Card also testified that the employees of Express Services are encouraged

to report to Express Services if they are asked to do anything unsafe. No

Express Services employees placed at Magna-Tech had ever reported safety

concerns or reported that they were required to operate malfunctioning or

unsafe machinery. Further, the record does not reflect that she had the

opportunity or occasion to inspect the Magna-Tech facility. She did not know

whether an on-site inspection was conducted at Magna-Tech prior to Express

Services sending employees there, and the only time she personally went to

Magna-Tech was after Maysey was injured.

      Card stated that she was not aware that the machine was being operated

unsafely with the lid up, that the safety features were bypassed, or whether the

indicator light was operative. She had no personal knowledge of the safety

                                        13
training Magna-Tech provides its regular employees and was unaware that

employees were required to enter their hands into the point of operation for the

impregnation machines. She was never made personally aware by anyone that

the machine Maysey was working on was unsafe. According to Card, Express

Services has no control over job assignments and duties once an employee

reports to work at the host employer. She further testified that she has no

personal knowledge or expertise regarding impregnation machines. Card’s

deposition testimony supports the ALJ’s conclusion that Express Services had

no knowledge of the relevant unsafe practices at the Magna-Tech facility and

did not approve of, direct or acquiesce to any of those unsafe practices. In the

absence of that type of intentional conduct on the part of Express Services, the

facts simply cannot support an enhanced benefits award under KRS 342.165,

a statute that requires “intentional failure of the employer to comply” with

safety statutes or regulations.

      We note that Maysey identifies a paragraph in the staffing agreement

between Express Services and Magna-Tech in which Magna-Tech agreed to

provide Express Services associates with a safe, suitable workplace and to

comply with applicable state and federal laws. Maysey emphasizes that the

agreement also contains an indemnity clause that would render Magna-Tech

responsible for any liability Express Services incurred as a result of Magna-

Tech’s violation of a safety statute or regulation. However, this private contract

is immaterial to our consideration of the applicability of KRS 342.165(1).

Workers’ compensation is “a creature of statute,” Williams v. Eastern Coal

                                       14
Corp., 952 S.W.2d 696, 698 (Ky. 1997), and the issue before us is purely an

issue of statutory construction.

      When interpreting a statute, the Court

      must look first to the plain language of a statute and, if the
      language is clear, our inquiry ends. We hold fast to the rule of
      construction that “[t]he plain meaning of the statutory language is
      presumed to be what the legislature intended, and if the meaning
      is plain, then the court cannot base its interpretation on any other
      method or source.” In other words, we assume that the Legislature
      meant exactly what it said, and said exactly what it meant.

Univ. of Louisville v. Rothstein, 532 S.W.3d 644, 648 (Ky. 2017) (citations and

quotations omitted). Also, we presume that the legislature is aware of the state

of the law when it enacts a statute, including the judicial construction of prior

enactments. St. Clair v. Commonwealth, 140 S.W.3d 510, 570 (Ky. 2004) (citing

Button v. Hikes, 176 S.W.2d 112, 117 (Ky. 1943)).

      The General Assembly enacted the enhancement of benefits provision of

KRS 342.165 in 1936 and the Court of Appeals rendered Jones in 2010, more

than ten years ago.2 Presumably, the legislature knows how the judiciary has

interpreted the benefit enhancement statute with regard to employees of

temporary staffing companies injured in workplace accidents involving safety

violations. The legislature has not amended KRS 342.165 and this Court

cannot rewrite the statute to extend its application to temporary staffing

employers, who have little to no control over the workplace where the injury



      2 The original 1936 statute contained a 15% enhancement of benefits for an
employer’s failure to comply with a specific statute or regulation relative to
maintenance of safety appliances or methods. In 2000 the statute was amended to
provide for a 30% enhancement of benefits.

                                        15
occurred. In order for temporary staffing employees to recover enhanced

benefits due to safety violations committed by host employers (absent the

knowing and intentional conduct discussed in Jones), the statute would have

to be rewritten. For now, the plain language of KRS 342.165 does not allow for

the result that Maysey understandably seeks.

      We acknowledge Maysey’s evidence that on March 25, 2016,

approximately nine weeks prior to his employment with Express Services,

Henkel Corporation, the parent corporation of Magna-Tech, performed an

inspection of Line 46. This inspection identified the need for point of operation

guarding for the Line 46 centrifuge. The audit team requested that Henkel

approve the guarding but this request was neither approved nor implemented

prior to Maysey’s injury. While this information certainly suggests that Magna-

Tech committed blatant safety violations, these violations cannot be imputed to

Express Services who merely supplied temporary employees and had no control

over Magna-Tech’s facility and machinery or knowledge of the violations.

      In sum, extending liability for the safety violations at the Magna-Tech

facility to Express Services pursuant to the “intentional failure” standard in

KRS 342.165(1) is contrary to the current statute and our caselaw. This result

is harsh, especially given the severity of Maysey’s injury and the egregious

nature of the safety violations, but the harshness is potentially mitigated in

this particular case by Maysey’s pending litigation in the United States District

Court for the Western District of Kentucky. In that case, Maysey is pursuing

claims of negligence and strict liability, as well as seeking punitive damages,

                                       16
against Henkel, Magna-Tech’s parent corporation, and Nemak, the owner of the

premises where he was injured.3 As for Maysey’s entitlement to statutory

workers’ compensation benefits from Express Services, the ALJ ruled correctly

in denying the KRS 342.165(1) enhancement.

                                    CONCLUSION

         For the reasons stated above, the ALJ did not err in concluding that

Express Services was not liable to Maysey for an enhanced safety-violation

benefit pursuant to KRS 342.165(1). Therefore, we affirm the Court of Appeals’

opinion which affirmed the Board’s opinion upholding the ALJ’s opinion and

order.

         All sitting. All concur.




         Maysey filed suit against Henkel Corporation, Henkel AG & Co. KGAA, and
         3

Nemak USA, Inc. Henkel AG & Co. KGAA is a German company that conducts
business in the United States through its subsidiary, the Henkel Corporation. In
December 2015 the Henkel Corporation acquired Magna-Tech Manufacturing, LLC,
which operates the Magna-Tech facility in Glasgow, Kentucky where Maysey was
injured. As noted, Nemak USA, Inc. also engaged in the casting of aluminum
automobile parts at the Glasgow facility and both Nemak and Henkel Corporation
maintained a common work area for their employees. Express Services and Magna-
Tech were originally parties to the federal litigation but have been dismissed by the
federal district court.

                                          17
COUNSEL FOR APPELLANT:

Thomas W. Davis
Thomas W. Davis, P.S.C.

COUNSEL FOR APPELLEE,
EXPRESS SERVICES, INC.:

Henry C A List, Jr.
Pohl & Aubrey, P.S.C.

ADMINISTRATIVE LAW JUDGE:

W. Greg Harvey

WORKERS’ COMPENSATION BOARD:

Michael Wayne Alvey, Chairman

COUNSEL FOR AMICUS CURIAE,
KENTUCKY WORKERS’ ASSOCIATION:

Amanda Michelle Perkins
Gilbert Law Group PLLC




                                18